Case 7:21-cv-01737-NSR Document 1-7 Filed 02/26/21 Page 1 of 9




             APPENDIX G
                      Case 7:21-cv-01737-NSR Document 1-7 Filed 02/26/21 Page 2 of 9

TCC-Tri-County Clinical • 5339 North Interstate 35 Frontage Road Ste 100, AUSTIN TX 78723-2428

'11111111, itll ( i d ~ , dob: - 2 0 1 4 )

                              @ Seton Healthcare Family
Da t e : 06/10/2019

RE: ~
DOB:~           14

To Whom it may concern,


Att ached are the records you requested .
Sincere ly,

Tri-County Clinica l


 Clinical Documents
       Case 7:21-cv-01737-NSR Document 1-7 Filed 02/26/21 Page 3 of 9




                                                                    _ ,,,._C)
                                                           dell children's
                                                     BRJEF PSYCHOLOGICAL EVALUATION

                                                                          CONFIDENTIAL


Client:
DOB:
Age al Testing:
                                        Iii!
                                         5 years , O months
Date of Testing:                         04/24f20t9
Date of Report:                          05/17/2019
Exa1T1iners:                            Briana H. Brukilacchio, M.Ed
                                        Meredith I. Brinster, PhD

REASON FOR REFERRAL
flll was refarred by his treating nurse practitioner, Cordelia Garcia , FNP-C. A psychologlca l evaluatlon was requ&Sted
to provide i nforma tion regarding his current social and emotional functioning and assess ror the presence of autism
spectrum disorder.

SOURCES OF INFORMATION
•  Relliew o f Occupational Therapy Eval uation and Plan of Care (Kid Ventures Therapy) dated 10/09/16
•  Review of Medical Reeord (Pedlattlc Associates or Austin } dated 01129/ 19
•  Re v,ew o f Medical Visit Summa ry (Developmental Behavlorel Pediatrics) dated 04/02/19
•  Review o r New Patient Parent QuestionnaJre (Developmental Behavioral Pediatrics) d ated 02/11 f19
•  Review of Patient Questionnaire (Davelopmen1al Behavioral Pediatrics) dated 04/02/19
•  Relliew o f lndM duallzed Applied Beha vior Analysis Prog«im& (Llttfe Behavior Consulting ) dated 03(19 & 04(19
•  Re view o f VB-MAPP MIiestones (Little Behavior Consulting ) dated 03'27/19
•  Clin ical Interview with . ..& mother ,, _ ~)
•  Behaviora l observations
•  GIiiiam Autism Rating Scale, 3"11 Edition (GARS-3), parent report, teacher report
•  Vinel.a nd Adaptive Behavior Scales, Third Edition (VABS-3). parent report
•  Autism Diagnostic Observation Schedule, 2r.d Edition tADOS-2), Module 3

BACKGROUND
~ Is a ~year-old male who lives with his parents and younger sister In Austin, TX. English Is spoken In the home.
Both pa rents hold Bachelor of Science (B.S .) degrees.. His father is a software engineer; his mother worked i n software
1:1:, w,-11 IJul i:, <;u11 ,-11ll y 11ul W\J11\i11y <Ju,- Iv ttf:, l,,-l 1-i.viv11:1I u iffi<;ulLie,:, t11R.I , ,-i..L,-ll <;hall,-11,1<:>:> in :,u::.lt1i11i11y ,-l)u<;t1liU11t1I
enrollment.

Developmentally. . . was th e product of a full-term pregn ancy (41 weeks) an d Ca esarian-section delivery, weighing 8
pounds, 13 ourices at birtt,. Complication& during pregnancy included stalled labor. . . had a normal newborn nursery
stay, passed newborn hearing and metabo5c screener.., and met developmental milestones ahead or schedule. As an
lnrant, . . reportedly had a pcsltlve temperament though he exhibited some separation ani-iety, difficulty self-soothing,
and hyper-sensitivities to auditory sti mull.

~ ·s med ical hl&tory Is positive for an unspecified emotional and behaviora l disorder and developmenta l coordination
disorder by Dr. Ashley Gonzalez, MD at Pediatric Associates of Au&tln . • was a~ reported ly dlagnosad wi1h Social
Pragmatic Communication Dfsorder In June 2018 by a speech patholog l&t (report not available for revlew).
lmmunizatlons are up to date. . . has been In overall good health without any slgnff'lcant illna&&es, Injuries, or
surgeries. Hearing and vision have been tested and are within normal limits.. •         is not curre ntly prescribed any
medications. Family history is notable for ADHD. anxietyl panic. coordination problems. disordered eating, migraine
headaches, cancer, and hearth rhythm problems.
     Case 7:21-cv-01737-NSR Document 1-7 Filed 02/26/21 Page 4 of 9




With regard to  '9s    personatity and lnter~ts. his mother describes him as very creati ve, musically talented, helpful,
funny, engaging , highly aware of the world around him. and stTongly Interested In science. She reports that he enjoys
playing with friends, has an amazing memory, an advanced vocabulary, and loves music.         19
                                                                                               reportedly has synestheUc
experiences with color and music, for example he may ask for his mother to adjust the music by saying. ·stop that at
the orange explosion." .     is also a very talented drummer with -savant-like" musical skills. He reportedly beat-boxes
and drums/taps on surfaces very often.

Behaviorally, e tendency fo r rough physical play reportedly emerged et approximately 2 years of age.        l9
                                                                                                              hes diffi(;ulty
observing personal space and can become aggressive towa rds peers and parents . . .s mother reports that h is
emotional and behavtoral reactions ere extreme. His peers reportedly find these reactions unnerving and even highly
skilled teachers find his behavior d ifficult to manago In a d assroom setting. ~ also exhibits behavforal rigidity In his
eating habits, muslcal preferencas, socla l Interactions, and during transitions. His mother reports that he has to play In
a spedflc way or elsa he will become upset and he enj oys collec:tlng Items (e.g. bugs, shells, flowers, rocks ). She
reports that he fidgets or squirms very often, gets up when he is expected to remain sealed, end excessively runs about
or c limbs when it Is not appropr iate to do so. He often argues with adults, refuses lo follow requests end ru les, an<l
blames othe rs for his behavior. Overall. . ..smothe r reports that his behavi or is sweet and loving 60% of the time.
hyperactive, overly silly, and difftCUlt to red irect about 35% of lime. and h ighly dysregulated about 5% of the t ime. at
which point he often becomes physically aggressive, disruptive, or argumentative.

Related to sensory interests and aversions,    '9 is easily overstimulated by physical touch and auditory Input He also
seeks objects with particular ta.clile properties (e.g. "squishy things") and items that spin. Sensory behaviors are
discussed in additional detail within the Previous Evaluations section of this report.

With regard to commun ication and socia l behavior.     4  has difficulty recognizing nonverbal cues. observing persona l
space, sharing. sustai ning play with peers, and engaging in oonversetlon across a flexible range of topics. He Is able
to focus ll'ldependently on projects that are of interest to him but has a difficult time regu lating his beha.vlor In group
settings. Social behaviors ere dlscusse.d In addlliooal detail wlthfl1 the Previous Evaluation end Test
Res ult:s/lnterpreta!ion secllons of this report.

l9  is currently enrolled in a half-day pre-kindergarten program at Let It Shtne Enrichment Academy, which specializes
in working with "spirited children." Prior to starting Pre--K at Lot II Shine, • was asked to leave th ree schools due to
behavloraJ outbursts and sensory sensltivltles. His mother reports that he d id not do well In unstructured settings but
has responded well to the accommodations {e.g . headphones) and supports available to him In this specialized setting.

PREVIOUS EVALUATIONS
~ received an occupational therapy evaluation at age 4 by Megan Chadwick, MS, OTR at Kid Ventures Therapy,
Results of Ulat evaluation suggest that   19   has a variety of se.nsory seeking and avers ion behaviors. Spedllca lly, his
sensory-seeking behavlo<s Include careful v'isuel examination of objects. en Interest In listening to certain sounds
repeatedly (e.g. to~et flushlng over and ova<), e strong need to touch people end obje.ets, tastmg of non-food it.e ms,
seeking out proprioceptive activities such es pushing , pulling , lifting, and jumping, end occasional vest ibular activities
such as rocking or bouncin g in his seat. ttlls sensory-aversions include strong negative reactions to water temperature
and physical touch , distress in response to unexpected or ove rwhelming sounds, and plcklness with tasting certain
foods . •   also has some under-responsiveness related to touch (which the exa miner noted may drive his hyper-
physical behavio r at times) . For exam ple , he seeks pressure end applies too much ror certain tasks, has a history of
toe-wa lking, and sometimes appears to e!?l,oy actJvltles that should be painful (e.g. crashing on the floor, head-banging).
In summary, the eva luator round tha t 19, has "difficulty with modulatlor, of sensory Information which affects his
emotional response. behavior, end sensory-based motor abilities." For additional information see the full report dated
1019/2018.

In March and April 2019 •        was evaluated for the purposes of c reating an Individualized Applied Behavior Ana lysis
Program by Amanda Little. Ph.D.. BCBA-0, LBA and Lindsey Hamm. M.S. at Little Behavior Consulting, LLC. Results
of that evaluation suggest that  19    requires prompting to engage In su stelned reciprocal conversellon wrth peers , has
difficulty sitting with a group, does not consistently return or initia te greetings or take conversational tums in the context
of a structu red game, end has difficulty regu lating his emotional reactions, accepting changes in routine, end adapting
to u nexpeded changes, He also req ulres prompting to Introduce him self to someone new, partic-ipete in a conversation,
use appropriate volume, maintain eye contact, and orJent his body towa rds the appropriate pe™>ll. He has difficulty
ldentlfylng nonverbal cues end responding to them appropria tely. For additional Information see the full reports dated
3/2019 end 4/2019.

GENERAL TEST BEHAVIORS & OBSERVATIONS
~ was eval uated during one office visit to which he was accompanied by his mother. He separated easily from his
mother after she provided pre-corrections and allowed some ti me for him to acclimate to the office eJwlronment. He
     Case 7:21-cv-01737-NSR Document 1-7 Filed 02/26/21 Page 5 of 9




expressed lr\ terest in the assessment materials a llnough he had strong opinions regarding tasks In which he wanted to
participate. Further detail regarding his behavior Is described In the ADOS-2 section to follow.


TEST RESU LTS & INTERPRETATION
The Autism Diagnostic Obse rvation Schedule. Seoond Edition - Module 3 (ADOS -2) was administered to evaluate the
presence of o bservable behaviors often associated with a diagnosis of autism. This assessment provides a sample of
an individual's functioning within a sem i-structu red, one-on-one environment i ncluding an interaction with the e)(,Sm iner
that lasts approximately 40 mi nutes. It i ncludes opportunities to observe behaviors during episodes of make-believe
a nd interactive p lay, conversations, and other activities. Tasks are intended lo capru re behavior patterns associated
with two domains; ( 1) Social Affect and (2) Restricted and R epetitive Behaviors. Module 3 is appropriate for children
and younger adolescents who are ve rbally fluent (i.e. produce a range of flexible sentenoes beyond their imme<liate
context).

Validity: The appropriate ADOS-2 module wss selected aecordlng to             J9's
                                                                                age and language level. The B$$8SSment
was performed and rated by an advanced psychology extern w'rth research reliability on the ADOS-2, Briana
Brukilacchio, M.Ed., under the direct supervision of a licensed psychologist, Dr. Meredith Brlnster, Ph.D. Functional
vision and hearing appea red appropriate for testing purposes. Cultural and developmenlal considerations were made
while selecting the measure, admi nistering the module, a nd Interpreting the results. Minor adaptations to the protocol
were made In order re-engage       J9  during non-preferred activities (e.g. questions were aske<I while he continued to
explore the break actl\llties). While these resu lts are believed to be a valid representation of     t11·s
                                                                                                     level of functioning
at the time of his evaluation, ADOS-2 scores are meant to be considered alongside additional sources of Information
In o rder to provide a complete picture o.f autism symptomology.

Social Affect refers to a cluster of social interaction and social communication behaviors associated with autism.
Behaviors measured within this domain include social~ motional reciprocity, non-verbal oommunication strategies and
behavio r need ed for the development and mal ntenance of relationsh ips. During the ADOS-2. ~ used sentences In a
largely oorrect fashion. He occasionally mumbled, although his volume, rhythm. ,ate. and Intonation were otherwise
normal.  tllll's
               use of languE!ie and commun ication was appropriate for his ege with slight weaknesses noted In
conversational tum-teking, ttllldirected e range of facial expressions t.owards the examiner, effectively used nonvertal
and verbal means to make clear social overt\lres, and frequently sought the examiner's attention. There were subtle
weaknesses related to the amount and quality of his social responses, which tended to be somewhat limited ,
Inconsistent, and often nogatlve. He had more pronounced difficulties with aye contact and expressad little Insight into
typical social situations, re latJonshlps, and emotions. Overa ll,       l9
                                                                          demonstrated well~eveloped language and
communication skills but had better developed social Interaction skills when initia ti ng a social exchange than when
responding to the examin er.

Restricted and Repetitive Behavior refers to a cluster of restricted. repetitive patterns of be ttavior. interests, or activities
that are associated w ith autism. Behaviors falling within this domain include stereotype<! or repetitive speech and motor
mannerisms. excessive adherence to routines. restricted or fixated interests, and sensory sensitivities. During the
ADOS -2, ~ visua ll y Inspected a metallic disc al'ld repeatedly requested access to "squishy th kigs: · He also aligned
markers and puzzle pieces up very carefu lly, though he did not become visibly distressed when the materials were
moved or rearranged. No instances of complex mannerisms, self-injurious behavior, or excessive interest in highly
specific topics were observed during the ADOS -2. A repetitive behavior of drummi ngnapping on the tab le was observed
during the assessment. Overall.       f9demonstrated some visual and tactile sensory-seeking behavior and slight
compu lsiveness In his arrangement of materials.

lnte,pretatlon of Results; Scoring for the ADOS-2 ls d ivided Into two main sections: (1) Social Affect and (2) Restricted
and Repetitive Behaviors. Results are obta.ined by comparing behallior observed during the ADOS-2 to scoring criteria.
Obtained scores are then totaled and oom pa<ed to specific cut~ff criteria and a severity metr1c that captures the degree
of autism-related symptoms o bserved during the ADOS -2. For individuals with a similar age and language level to ~ -
scores between 7-8 indicate an elevated concern for autism and scores of 9 or above indicate a c linically significant
concern for autism.  19·s  behaVior during the ADOS-2 assessment resulted in a total score of 9. Compared to children
wi th a similar a99 and language level, this indicates a moderate level of autism-related symptoms and a clinically
significant concern for autism.

AU TIS M RATING SCALES
l9·s mother and tea ctter completed the Gilliam Autism Rating Scale, Third Edition (GARS-3). The GARS -3 screens
for t he presence of autism sympto ms and provides a probability index for wheth er an individual will meet diagnostic
criteria for autism. Both raters endorsed clinicalty significant emotional over-responslvity to everyday s ituations, such
as requiring en e~cassJve amount of reassurance If things ere changed or go wrong and having tilntrums when he
doesn\ get his way. Raters also endorsed that       19 has ldlosynCf8tlc Interests, characteristics, and cognitive abilities.
For instance, he reportedly disptays superior knowledge and skill in specific subjects, d isplays excellent memory, and
has intense, o bsess.Ive interests in specific inte~ectual subjects. H is teacher additionally endorsed some concerns
     Case 7:21-cv-01737-NSR Document 1-7 Filed 02/26/21 Page 6 of 9




related to '1111'sverbal communication . Including unusual Intona tion and ldlosyn era tic use of words and phrases. Resu Its
from pa rent and teacher rating scales Indicate that . ·very l kely" has aul1sm spectrum disorder.


ADAPT IVE BEHAVIOR
t9·s mother oompleted th.a Vineland Adaptive Behavior Scale. Third Edition      (VABS-3). The VABS-3 assesses an
individual's proficiency in completing daily tasks required for persona l and social sufficiency. Overal l, his adaptive
behavior is rated in the moderately low range (S5=77). However, this does not capture the variability in his skills. For
instance, '1111 has strengths in daily living and motor slims whi le his communication and socia lization are apparent
weaknesses.

SUMMARY
'1111 Is a 5-year-old male who was re ferred for an autism evaluation. He has many strenglhs and resources including an
engaging pOfSonallty, good relatlonshlps with his family members, and an Interest ,n peers. His mother desetlbes him
as very creative, musically talented, helpful. fu11ny, engaging, highly aware of the wolid around hi m, and strongly
Interested In sclence. She reports that he enjoys playing with friends, has an amazing memory, en advanced
vocabulary, and loves music. ~ is a lso a very talented drummer with "savant -tike" musical skills. Ill the oontext of
there strengths and talents.,  '9
                                demonstrates the following a reas of weakness:

         Soc/el oom,mmlcalion sqdsoclalln/eraclion; 19's mother reports significant delays in his communication and
sociahz.ation skills on a norm -referenced measure o r adaptive behavior. Parents, teachers, and thefl:lpists have
observed difficulties in his i nteractions with peers induding difficulty sharing, responding appropnately, and integrating
nonverbal and verba l behaviors. During a one-on-one assessment with the examiner,               19
                                                                                                 displayed difficulties with
aspae1s of social lnt.eraetlon such as oonversational rum-laking and demo.nstrated limited Insight Into typical social
relatlonshf~ or emoll0t1s.

           Restricted or ,repetitive pa ftems of behavior: '1111 's mother and teaoher report extreme emotional reactions to
everyday events including marked difficulty while transitioning from preferred tasks o r topics and coping with changes
               '9
in his rolltille.   displays strong interests in specific intellectual topics and difficulty flexibly engaging in conversations.
During a one-Oil-one assessment with the examiner.       19    engaged in sellsory-seeking and slightly compulsive behavior.

         Sensorv perception:      19  has a number of sensory-seeking and sensory..avoidant behaviors which lillely
underlie a significant portion of his behavioral outbursts. Additionally. ~ likely has color-aud itory synesthesia, whicii
is a neurological phenomenon in which an individual sees colors in response to auditory input. Research tndi~tes that
individuals w ith synesthllsia often perform very well on measures of intelfigonoe and memory, and often gravitate
towards creative flelds. Rates of synesthesla are higher among Individuals with autism than In the general population.

        Extemsllzlnq behavfor.s: · ·smother reports that he sometimes becomes aggressive or disruptive In the home
and school environments. · ·s sensory experiences and behavioral rigidity are believed to underlie the extreme
emotional outbursts that are frequently observed et home and school. Therefore, these behaviors should not be
considered expressions or d isobed ience, vengefulness. or purposeful violence. Rather, such behaviors are likely
secondary to significant anxiety experienced from      111's
                                                      eognltrve rigidity and sensory experiences.

DIAGNOSTIC IMPRESSIONS
This evaluation was conducted to provide Information regard ing          111
                                                                          s cunent social and emotional functioning and
assess for the preselloe of autism spectrum disorder. Diagnostic impressions are limited to the scope of this evaluation.
This report Is to be used In colljunctlon wtth ally eddltlonal school-based evelueUons, as well as diagnostic Impressions
provided by other treating professionals.

'1111 demonstrates clear differences in communication . social interaction, sensory processing, and repetitive behaviors
consistent with a diagnosis of autism spectrum disorder.         '9's social communication behaviors ere relatively well -
developed compared to same-aged peers with autism and his restricted end repetitive behaviors manifest primari ly
through behavioral rigidity, extrem e d istress to sma ll changes or events. and rensory abnormalities. As outlined by th e
DSM-5. the severity of current symptoms is based on the level of su pport he will need through intervention,
accommodatioos, and modifications and may fluctuate over time. Based on '1is current presentation,               if
                                                                                                               will require
Level 1 support fo r social communication and Level 2 support for restricted and re petitive behavior pattefns.

Autism Is a neurodevefopmental disorder Ind icating that an Individual's b rain was built and functions slightly differently
than their same-aged peers. This Is a lifelong diagnosls that manifests differently throughout development, therefore
'1111's strengths and weaknesses are likely to change over ti me. His verba l ski ll s, creativity. and stroog Interest In science
suggest that he will excel In certain areas. However, his weaknesses In behavioral reg ulation, peer Interaction, and
emotional control will ijkely negatively i mpact his abi lity to make and maintain friendships and team in a classroom
setting without additional support. Aspects of executive functioning are expected to develop slowly over time and will
assist '9    in managing his emotional and behavior reactions. Given that          111   is motivated to ma:ke friends. but he
     Case 7:21-cv-01737-NSR Document 1-7 Filed 02/26/21 Page 7 of 9




struggles In this araa. ha may be at-risk for developing lntsmalizlng symptoms In the future Including social anxiety or
feeltngs of low self-t1steem. As such, parents and teachers shoold monitor for such symptoms on a regular basis..

Each individual with autism has a unique profile and        f9s    oonsteDation of strengths and symptoms is especi ally
unusual. It may be tempting to conceptualize     19's behavioral outbursts a.s evidence of an externalizing disorder, but
the antecedents, characteristics. and frequency of his outbursts indicate mat they are primarily triggered by sensory
experiences, transitions, or otherwise related to his difficulties with perspective-taking end social commun ,callon. It wlll
be crucial forJ9's  teachers end therapists to oonsider now autism symptoms drive many of his behaviors, and not to
underestimate the impact of this neurodevelopmental disorder on his dai ly function ing.

0SM- 5 DIAGNOSIS (ICD-10-CM Code):
F84.0        Autism spectrum disorder
              Req uires Level 1 support for social communication beha111ors
              Requires Level 2 support for restricted, repetitive behavior patterns


RECOMMENDATIONS

1.   lf In a l)\Jbllc scl'loot consideration for accommodations under the state of Texas Educatlon Agency Handicapping
     Cond ibon of Autism will be necessary. These aocommodatlons will provide flll with extra ~rvloes to maximize his
     S<:"hool success; however, the ARD comm ittee will detefl'Tline which strategies will be placed in   f9s     IEP. Some of
     Iha strategies, which are based on the Commissioner's Rule Related to Autism TAC 89.1055(e), are listed below:
                 a. Extended educational programming. Examples include axtendod day and/or extended school year
                       services that consider the duration of program{settlngs based on assessment of behavior , social
                       skills. oommunlcatlor1, academics and self-help skills.
                 b. A sma II class sf.ze that a nows for more Indtvld ua llzed attention by teachers. The staff-to-student rabo
                       should be appropriate to identified activities and as needed to achieve sociaVbehavioral prog ress
                              l9's
                       based on         developmenta l and learning level.
                 c. Daily schedules reflecting m inimal unstructured time and active engagement in learning activities.
                       Examples include lunch, s.nack, and recess periods that provide flexibility within routines; adapt to
                       individual &kills levels: and assist with schedule cllanges. such as changes involving substitute
                       teachers and school-wide a,etivities.
                 d. Positive behavior support strategies based on relevant Information. Examples include a behavior
                       Intervention plan developed from a functional behavior ass~...sment that uses current data related to
                       target behaviors and addresses behavioral programming across home. school, and community-
                       based settings.
                 e. Futures plannlng, beg,nnlng at any age, for Integrated llvlng. work, community, and aducauonal
                       environment$ that considers skills nec~sary to function In current and post-secondary environments.
                 f.    Parenti'family training and support, provided by qualified personnel with experlen~ In autism
                       spectrum disorders (ASD).
                 g. Communication interventions. including language forms and functions that enhance effective
                       communication across settings.
                 h. Social skills support and strategies based on social skills assessmentJcurriculum and provided across
                       settmgs. Examples Include trained peer facilitators. video modeling, social stories end rote playing.
                 I, Professional educatorfstaJf su pPQrt. Examples lndude training provided to personnel wtio WOfK with
                       the student to ensure correct implementation of techniques and strategies described in the IEP.
                 j.    Teaching strategies based on peer..-eviewed . research-bas.ed practices for student,;, with ASD.
                       Examples include !hose associated with discrete-trial training. visual support;, applied behavior
                       analysis, structured leamlng. augmentative communication, or sodal skiOs training.

2.   ttl's caregivers are enc01Jraged to rev1ew information about ASO from reputable sources such as Aut,w Speaks,
     Associa1ton for Science In Au11sm Tref!tmen1. and Autism Science Foundat,on.
3.   Behavior therapy based on the p rinciples of applied behavior analysis (ABA) is the recommended treatment
     approach for skill weaknesses and behavior challenges associatnd with ASD. Behavioral parent training is highly
     recommended as a part of      ttl's
                                       program.    ttl's
                                                      mother has connected with an ASA provider In the community.
     Additional referrals can be provided upon request.

4.   To help  t9   with self• regulation. praise him for appropriate flexibility with changes and behavior regulation . At
     limes children who struggle with self-regulation receive more attention for negative behavior end miss lhe attention
     for positive behaviors. Adults who woli<. with  f1Iare encouraged to use praise that is genuine, specific. and more
     frequent than correction. Aduft:s should aim io provid e about five positive statements for every correction/re -
     direction throughout her day.
     Case 7:21-cv-01737-NSR Document 1-7 Filed 02/26/21 Page 8 of 9




              a.   See Stephen Flora's artlcte, Prais.e's magic reinforcement ratio: Five to one gets the lob done
                   published in The Behavior Analyst Today. A quick summaty Is available at
                   bttp:ll'tfi'IW.pbl$WO~d .co m/tie r-11ac1<riowled9 ,Qg-oosjtlve-behayfo r/1.

5.   itl's  ASD will affect his functioning across settings. As a result, lie may benefit from social narratives.. Social
     narratives are an established evidence-based intervention for children preschool through middle school-age. Social
     narratives can help   '11   prepare for new situations or to rem ind him of behavioral expectations In non-routine
     s ituations (going to the doctor, going to the dentist, etc.). Narratives should describe social situations using re levant
     and developmentally appro priate pictures and descriptions. of behavior expectations. Social Stories.®, developed
     by Carol Gray, is a commercially available s.ocial naJTative intervention. Fo r additional information on s.ocial
     narratives see the article. "Teachjpg socjal skf!ls, throygh social narratjye§; /\pother eyidenoe-oased praciice" by
     the Virginia Department of Education's Train ing Iii Techn ical Assistsnoe Center.

6.   it1·s  family Is encouraged to continue to promote healthy sleep habits to optimize his cognitive resources during
     the day. A consisten1 bedtime, In conjune1lon with tumlng down the lights arid reducing el(J)Osun, to bnght screens
     later In the evening can help promote sleep. Exercise and diet are also Important In optimizing an Individual's
     resources.

7.   '11's parents are encouraged to dfscuss these resu lts with his treating nurse practitioner, as well as other
     professionals involved in his care.

8.   Texas Parent to Par&nt (www.txp2p.Of9 ) provides support, Information, and education to fam lll01; of children of all
     ages wtio have d\sabll,tles or chronic lllr111ss. The Texas Parent to Parent staff are parents of ch~dren with
     disabilities, chronic illness, or special health care needs. itl's parents are encouraged to connect with th is famity
     s upport group (512-458-8600) fo r current and future needs.

9.   Given the nature of  itl's neurodevelopmental disorder, and his potential to improve in areas of functioning, a re-
     evaluation of his p,:ogres.s with norm -referenced. standardized assessments Is reoommended in approximately
     three years to update re<:ommendetions.

The CtJrrent evaluation is based on information provided through 4124120 19. Should any further information be provided,
the concklslons mad~ in this report may be reconsidered. It was a p leasure to have the opportunity to work with            t9
and his family.




             Q.,_Q~-                                                vJ~ktuli~ f~-~-,r~~) PAO
         Brfana 1-t. Brul<llacchio, M.Ed.                           Meredith Brlnster, Ph.D.
         Advar,ced Psychology Extern                                Supervising Licensed Psychologist (TX# 37355)
         Educational Psychology                                     Pediatric Developmen!al Psychology
     Case 7:21-cv-01737-NSR Document 1-7 Filed 02/26/21 Page 9 of 9




                                           SUMMARY OF SCORES

 Please note: The numenc data presented below are only intended for use by qualified professionals and
  should not be interpreted without consideration of the information contained in the previous sections of
                                                this report.

Standard Score        Scaled Score       T Score       Z Score            Percen ti le   Stanine          Descriptive Ra nge
      ~130                16+             70+             2.~                98+            9                  Verv Suoerlor
    120-129              14-15           63"69         1.34-1.99            91 -97          8                    Suoerlor
    110-119              12-1 3          57-62         0.67- 1.33           75-90           7                  Hiah Ave=e
    90- 109              8 -11           43-56        (-0.67)-0 .66         25-74          4~                    Averaae
     80-89                6-7            37-42      1-1.33\-1-0.66)          9.24           3                  LowAveraae
     70-79                4-5            30-36       1-2.0)-1-1 .321          2~            2                      Low
      S 69                0-3             S29           s (-2.1)              <1            1                    Verv Low

ADOS-2
 Domai n                                                    Total Score                  level of AS0-Related Svmotoms
 Tota l Score                                                    9                                  Moderate
  Social Affect
  Restricted and Reoetitive Behavior
                                                                7
                                                                2
                                                                                                          --
GARS-3
                                                             Mother                           Occupational Therapist
 Index/Scale
                                                   Scaled ScorefStan<lard S<:ore            Scaled Score/Stan<lard Score
 Restricted.fReoelitive Behaviors (RB)                          11                                       11
 Soci al Interaction ISO                                        6                                        4
 Social Communication (SC)                                      7                                              11
 Emotional Resoonses IERl                                       14                                             14
 Cogn itive Style (CS)                                          14                                             12
 Maladaotfve Soeech I MS)                                       9                                           12
 Autism Index                                                  102                                         106

Vineland-3: Parent Form N Scaled Scora Mean= 15 SD= 31
                                          Standard Score}
~omposlte I Scale                                                         Percentile       Descriptio n             Age Equivalent
                                             V Scaled
tomm unication                                  81                             10        Moderately l ow
  Receptive                                             10                                                               2:3
  Expressive                                            13                                                               3:1 0
  W ritten                                              13                                                               4:3
Dally Living Skills                                     87                     19           Adeauate
  Personal                                              13                                                               3:8
  Domestic                                              13                                                               3:0
  Community                                             13                                                               3:4
ISocl allzatlon                                         70                      2               Low
  lnterpe1SOnal Relationships                           11                                                               2:0
  Play end Leisure                                      9                                                                1 :7
  Coping Skins                                          8                                                                <2:0
~daptive Beha vi or Composite (ABC)                     n                       6        Moderatelv Low
